Citation Nr: 0017171	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  98-12 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a vascular disease, 
to include a cerebrovascular accident (CVA) with residuals 
and hypertension, claimed as secondary to service-connected 
post-traumatic stress disorder (PTSD), for accrued purposes.

2.  Entitlement to service connection for the cause of the 
veteran's death.

3.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. §  1318 (West 
1991).

4.  Eligibility for Dependents' Educational Assistance (DEA) 
under Chapter 35 of the United States Code.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel


INTRODUCTION

The veteran had active service from June 1941 to July 1947.  
He died March 21, 1998; the appellant is his surviving 
spouse.

The matters cited above are before the Board of Veterans' 
Appeals (Board) on
appeal from an April 1998 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

The Board notes that the matters of entitlement to DIC under 
38 U.S.C.A. § 1318, and DEA benefits are inextricably 
intertwined with the accrued benefits and cause of death 
question as the disposition of such could directly affect the 
Board's adjudication of the other matters; as such, a 
decision on those matters is deferred pending the results of 
the below remand.


FINDINGS OF FACT

1.  During his lifetime the veteran was service-connected for 
PTSD.

2.  During the veteran's lifetime a claim of entitlement to 
service connection for vascular disease secondary to PTSD was 
pending.

3.  The appellant filed a claim for accrued benefits within 
one year of the veteran's death.

4.  The record contains competent medical evidence of CVAs 
and hypertension, and a competent medical opinion as to the 
aggravation of such cardiovascular disability by the 
veteran's service-connected PTSD.

5.  The record also contains competent evidence that CVAs and 
hypertension played a role in the veteran's death. 


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to accrued benefits 
based on service connection for vascular disease, to include 
a CVA with residuals and hypertension, is well grounded. 38 
U.S.C.A. §  5107(a) (West 1991).

2.  The claim for service connection for the cause of death 
is well grounded.  38 U.S.C.A. § 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§  1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection is also 
warranted for disability proximately due to or the result of 
a service-connected disorder and where aggravation of a 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability.  In the case of 
aggravation, such secondary disorder is compensable only to 
the degree of disability over and above the degree of 
disability that would exist without such aggravation.  38 
C.F.R. § 3.3 10(a); Allen v. Brown, 7 Vet. App. 439, 448, 449 
(1995).  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.3 03(d).

Periodic monetary benefits to which a veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death, and due and unpaid 
for a period not to exceed two years prior to death, shall be 
paid to the surviving spouse.  In order to be eligible for 
accrued benefits, the claim for accrued benefits must be 
filed within one year after the date of death.  
38 U.S.C.A. §  5121; 38 C.F.R. §  3.1000(c).

The threshold question to be answered with respect to claims 
of service connection is whether there is evidence that the 
claim is well grounded.  "[A] person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a); Carbino v. Gober, 
10 Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 
545 (1996).  A well-grounded claim is "a plausible claim, 
one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81(1990).  
In Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Generally, for a claim of entitlement to service connection 
to be well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), affd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

The surviving spouse of a veteran who dies as the result of 
injury or disease incurred in or aggravated by service will 
be entitled to compensation.  38 U.S.C.A. § 1121 (West 1991).  
Service connection will be granted for the cause of a 
veteran's death if a service connected disability was the 
cause or a contributory cause of death.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service connected disease or injuries 
of any evaluation, (even though evaluated 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal function and not materially affecting 
other vital body functions.

Service connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of the disease or injury primarily causing death.  
Where the service connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  However, it would not generally be reasonable to 
hold that a service-connected condition accelerated death  
unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. 
§ 3.312 (1995).

For service connection for the cause of death of a veteran, 
the first Caluza requirement, evidence of a current 
disability, will always have been met (the current disability 
being the condition that caused the veteran to die).  
However, the last two requirements must be supported by 
evidence of record.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

During his lifetime the veteran was service-connected for 
PTSD.  In a January 1999 opinion, obtained for clarification 
purposes after the veteran's death, Dr. D.W. concluded that 
the veteran's PTSD "may have at times aggravated his 
hypertension/CVA's," and that if forced to speculate he 
would say the veteran's PTSD played a "25-30% role as one of 
the factors causing/aggravating his hypertension/CVA's."  
The file also contains medical text evidence cited in medical 
examinations during the veteran's lifetime relevant to the 
role of anxiety disorders/PTSD on blood pressure levels.

There is also competent evidence linking the hypertension and 
CVAs to the cause of the veteran's death.  This evidence is 
in the form of the notation on the veteran's death 
certificate.  Since there is also competent evidence linking 
hypertension and CVAs to service.

The above is sufficient to well ground the appellant's claims 
for accrued benefits and for service connection for the cause 
of death.  38 U.S.C.A. § 5107(a); to that extent only her 
appeal is granted.



ORDER

The claims of entitlement to accrued benefits based on 
service connection for vascular disease, to include a CVA 
with residuals and hypertension, claimed as secondary to 
service-connected PTSD, and entitlement to service connection 
for the cause of death are well grounded.


REMAND

By way of history, in July 1997, the veteran reported for a 
VA examination.  The examiner, Dr. R.G., cited documentation 
for the premise that PTSD can aggravate hypertension and that 
"[s]ince the patient's blood pressure was elevated at the 
time of the CVAs, the PTSD did have a contributing effect to 
precipitation of the strokes."  The veteran had provided a 
history of elevated blood pressure levels at the time of his 
CVAs.  In an addendum Dr. R.G. indicated that upon review of 
information provided by the RO there appeared to be no firm 
documentation of a relationship between hypertension to PTSD 
and that if such were the case he would modify his opinion to 
"the PTSD could have a contributing effect to precipitation 
of the strokes (emphasis in the original)."  The information 
referenced by R.G., includes copies of service, VA and 
private medical records unrelated to PTSD.

On March 4, 1998, the veteran presented for a VA examination.  
The VA examiner was requested to comment on whether a 
relationship existed between diagnosed PTSD and 
hypertension/CVAs.  The examiner reviewed the claims file and 
examined the veteran.  The examination report sets out 
pertinent medical history.  The VA examiner specifically 
noted that blood pressure readings from 1973 to date were all 
normal, both in diastolic and systolic values.  He noted only 
one elevated blood pressure reading, a reading of 150/88 
obtained on May 15, 1997.  The VA examiner continued to note 
the veteran's CVA in 1981 or 1982, with a second stroke in 
1983.  The examiner noted that the veteran was diagnosed with 
PTSD in 1997, but that he veteran reported a fear to come 
forward earlier.  The examiner also noted the veteran's 
treatment for prostate cancer, and other squamous cell 
carcinoma.  The examiner formed no conclusions at that time.  
Rather, The examiner noted a planned discussion/information 
exchange with the veteran's private physician, Dr. W.M., and 
noted that an addendum would be added upon consideration of 
private records obtained from such physician.  In an addendum 
prepared April 14, 1998, the examiner noted that efforts to 
obtain records from Dr. W.M. had been unsuccessful, but that 
he was certain "this information would not have changed the 
conclusions and findings in this evaluation and report."  
The VA examiner's conclusion is not apparent from either the 
examination report or the addendum.

The claims file contains a letter dated in January 1999 and 
signed by D.W., M.D., who indicated review of the veteran's 
records, specifically the VA examination reports dated in 
July 1997 and March 1998.  Dr. D.W. stated difficulty in 
reaching a fair and equitable opinion in the veteran's case.  
He indicated that he was about to undergo a course of therapy 
for depression, which would further impair his decision-
making capability and expressed his feeling that he ought to 
stop seeing veterans or reviewing their records for VA 
purposes.

In the accompanying opinion, Dr. D.W. sets out a medical 
history starting from service.  Dr. D.W. quoted an RO letter 
dated in August 1998, citing Dr. R.G.'s July 1997 statement: 
"since this patient's blood pressure was elevated at the 
time of (his) CVA, the PTSD did have a contributing effect to 
precipitation of the strokes."  Dr. D.W. noted Dr. R.G.'s 
addendum later in July 1997:  "The attached information from 
the RO indicates that there is not firm documentation of the 
relationship of hypertension to PT SD.  If that is the case, 
opinion would have to be modified to 'the PTSD could have a 
contributing effect to precipitation of strokes" (emphasis 
in original).  Dr. D.W. then noted the onset of the veteran's 
hypertension at a fairly common age group and about 30 years 
after the onset of PTSD.  Dr. D.W. cited articles suggesting 
that there is no satisfactory evidence that stress leads to 
the development of sustained elevated blood pressure as well 
as articles noting the role of ongoing stress in contributing 
to hypertension.  Dr. D.W. cited "It would be extremely 
difficult to demonstrate that there was even a 'reasonable 
hypothesis' linking stressful war service to hypertension 
that first became manifest some 40 years after the war!"

In his 1999 opinion Dr. D.W. went on to note an editorial 
opinion to the effect that a chronic PTSD sufferer, when 
exposed to an appropriate stimulus, would experience an 
episodic increase in blood pressure, and that there was 
evidence of PTSD veterans having blood pressure levels above 
those of a control group.  However, Dr. D.W. cited the 
absence of evidence of increased mortality due to 
cardiovascular disease in men eligible for the draft as 
opposed to those that were exempt.

Dr. D.W. concluded that "it would not seem reasonable to 
assume that [the veteran's essential hypertension was caused 
by his PTSD.  It may have been a contributing cause to his 
essential hypertension, but probably of considerably less 
significance than his history of cigarette smoking for 57 
years.  Regarding elevation of the patient's blood pressure 
at the time of his CVA's, as suggested by Dr. [R.G.], the 
only documentation of this in the chart is at the time of the 
1983 admission, when his diastolic blood pressure was 
normal."  Dr. D.W. emphasized that a review of blood 
pressure readings in the record were almost always normal.  
Dr. D.W. stated that the veteran's PTSD "may have at times 
aggravated his hypertension/CVA's.  However, information is 
not available in his record to state what his baseline 
manifestations of hypertension/CVA's were prior to 
aggravation, if any, and what increased manifestations were 
proximately due to PTSD."

Dr. D.W. specifically opined that the veteran's hypertension 
"was probably not a significant condition for the patient's 
death from metastatic carcinoma and that there was no record 
of atrial fibrillation in the records except as mentioned in 
the veteran's death certificate.

Dr. D.W. ended his statement by stating that the role played 
by the veteran's PTSD was speculative and if forced to 
speculate he would say the veteran's PTSD played a "25-30% 
role as one of the factors causing/aggravating his 
hypertension/CVA's."

During his lifetime the veteran claimed entitlement to 
service connection for a vascular disease, specifically his 
CVAs, and argued that such were secondary to his service-
connected PTSD.  That question was not answered prior to his 
death insofar as the RO deferred adjudication of the matter 
so as to obtain a further medical opinion.  He died before 
such development had been completed.

Since the claim is well grounded, it places upon VA the duty 
to assist the appellant in the development of the claim by 
obtaining relevant records which could possibly substantiate 
the claim and conducting appropriate medical inquiry.  See 
Peters v. Brown, 6 Vet. App. 540, 542 (1994); see 38 U.S.C.A. 
§ 5107(a).  Here the Board notes that entitlement to accrued 
benefits must be determined based on evidence that was 
physically present or constructively present (such as VA 
treatment records) in the veteran's claims folder when he 
died.  Ralston v. West, 13 Vet. App. 108 (1999).  However, 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that evidence 
that clarifies evidence in file at the date of death may be 
considered as being in file at date of death, even though 
obtained after death.  Hayes v. Brown, 4 Vet. App. 353 
(1993).

Thus, the January 1999 medical opinion from Dr. D.W. should 
be considered, insofar as it represents the RO's ongoing 
efforts to obtain a response to the etiologic question posed, 
but not answered, at the time of examination in 1998.  In 
that regard the Board notes that Dr. D.W.'s response appears 
inconsistent.  That physician appears to stress the lack of 
or the negative nature of existing evidence, and also notes 
the purely speculative nature of any response with respect to 
the question of whether PTSD aggravated the veteran's 
vascular problems.  Dr. D.W. refers to only a possibility 
that PTSD may have aggravated the veteran's blood pressure or 
CVAs, and in doing so further limits aggravation to "at 
times."  Yet, Dr. D.W. sets out an admittedly speculative 
percentage estimate without citing clinical information 
specific to the veteran in support thereof.  The Board also 
notes as potentially significant Dr. D.W.'s admission of 
difficulty reaching a "fair and equitable opinion" in the 
veteran's case.

The Board also notes that the March 1998 VA examiner, 
indicated a belief that records from Dr. W.M. would not have 
altered his opinion.  However, as stated, the March 1998 
examiner's opinion does not actually appear in the claims 
file.  Clarification from that physician is thus in order.  
VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (1999); see 38 C.F.R. 
§ 19.9 (1999).  Where the Board makes a decision based on an 
examination report which does not contain sufficient detail, 
remand is required.  Goss v. Brown, 9 Vet. App 109, 114 
(1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993)

The death certificate is signed by Dr. W.M. and includes note 
of hypertension and atrial fibrillation being other 
significant factors contributing to the veteran's death.  The 
claims file currently contains records from that Dr. W.M.'s 
office, dated from 1991 up to May 1997.  Not only is it 
unclear whether the March 1998 physician reviewed those 
private records, but, as Dr. W.M. signed the veteran's death 
certificate, private records more proximate to the veteran's 
death may be available and should be obtained.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should request all records 
from Dr. W.M. pertinent to treatment or 
evaluation of the veteran for 
cardiovascular problems and/or treatment 
proximate to the veteran's death.  Such 
request should include records of 
treatment by other private physicians 
that Dr. W.M. may have in his possession.  
The RO should also request Dr. W.M. to 
provide clarification as to the veteran's 
cardiovascular status proximate to his 
death.

2.  If possible, the RO should provide 
the claims folder, to include all records 
associated therewith pursuant to the 
above paragraph to the examiner, M.F., 
M.D., who examined the veteran in April 
1998.  Dr. M.F. is requested to provide a 
written opinion as to the relationship, 
if any, of the veteran's service-
connected PTSD to hypertension and CVAs, 
to include whether PTSD aggravated 
hypertension or CVAs.  If the examiner 
finds that PTSD aggravated hypertension 
or CVAs, the examiner is requested to 
express an opinion as to whether it is at 
least as likely as not that hypertension 
or CVAs caused or contributed to the 
cause of the veteran's death.

3.  The RO is further requested to review 
the file and conduct other development 
indicated with respect to any issue on 
appeal.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  The RO is advised that 
where the remand orders of the Board or 
the Court are not complied with, the 
Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  After any 
indicated corrective action has been 
completed, the RO should again review the 
record and re-adjudicate the matters on 
appeal.  If any benefit sought on appeal 
remains denied the appellant and her 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 



